CONLEY Byrd, Justice. This litigation arises from a notice by the Assessment Coordination Division of the Arkansas Public Service Commission to the County Judge and other appropriate officials of Faulkner County that the latter would lose their State Turnback Funds if the percentage of assessment of real property in the county was not raised to the minimum level as set out in Act 153 of 1953. Thereafter, all of the school districts and municipalities except Conway School District No. 1 and the City of Conway filed a petition with the county court seeking the employment of qualified appraisers. (It appears that the Conway District and the City of Conway proceeded by a separate petition, but that petition got lost before reaching the county clerk’s of-fifc<e.J;The county court properly held the hearing and found that the. employment of appraisers was necessary. The members of the equalization board were appointed to hegotiaté a contract. A contract was negotiated with C. Jack Catoi d/b/a Jack Cato Appraisal Company, to appraise all of the property in the county except that within the Conway Sdhqol District and the City of Conway. The Conway School District and the City of Conway either employed or contracted with J. D. Kitchens, Harold Eidson, William A. Clark, and Newt Milarh to appraise all property in the School D|str|ct. A contract was later entered into with C. Jack Cato appraisal. Company to appraise certain commercial properties ánd'some areas that Harold Eidson et al were unable to appraise within the time limit. All such contracts were approved by the county court, and, at the time of the institution ipfjbis suit, all appraisals had been completed and all parties had been paid. Appellants Ralph Horton et ux filed this action against the board members of the Cpnway School District, the %ipelfinterident of the Conway School District, all persons involved ip the reappraisal, the equalization board, and several county officials seeking to enjoin the use of such appraisals apd to. direct that each appraiser refund to the appropriate taxing unit all sums paid to him under the various contracts. The trial court denied appellants any relief, and for reversal they.here contend: ‘‘1. The contracts purportedly entered into between C. Jack Cato and all School Districts Municipalities in Faulkner County, other than Conway School District [Slq. 1 and the City of Conway, Arkansas, are invalid due to the failure to comply with the law regarding the employment of qualified professional appraisers. “2. The contracts purportedly entered into by and between. Conway School District No. 1 and J. D. Kitchens, Harold Eidson, William A. Clark and Newt P. Milam, and the purported contracts by and between said Conway School District No. 1 and C. Jack Cato, are all invalid because of the total failure of compliance with<the law providing for the employment of qualified professional appraisers.” POINT No. 1. We fail to see how the validly opinvalidi,ty of the various contracts of appraisal upon the record,before us would affect the right of the assessor or the e.qupíizatjjgp board to use the appraisals in the valuation of land fo,r}.ass|^ment purposes. However, we need not stand on that issu'qas controlling for the taxpayer’s remedy by appeal frorp^e.ca-tions of the assessor and the equalization board furnisne^,pi adequate remedy at law and a court of equity is without jurisdiction when the litigant has an adequate remedy at law,. Consequently, the chancery court properly denied the, re,r quest to enjoin the use of the appraisals. .. . . POINT No. 2. Neither do we find merit in the contention that the appraisers should be required, to, refund Jhe moneys received for their services. There is no dispute in^the record that the county court properly received a petition from all of the school districts and municipalities except the City qf Conway and the Conway School District and that, pursuant to a notice, a hearing was held thereon. At that hearing it was determined that there was a necessity for a reappraisál pftjje real property and the equalization board, then, consisting of three members, was appointed to negotiate a contract. In Latham v. Hudson, County Judge, 226 Ark. 673, 678-679, 292 S.W. 2d 252 (1956), in approving a.contract entered into between the several school districts, municipalities, andj-ihe county court, we said: . ^ • :< “From what has already been said, it is obvious that Legislature has placed a heavy burden upon the county courts. We cannot conceive that the framers ,of our Constitution and the members of our several general assemblies meant to place this heavy burden,„on the county courts and at the sarpe time deny,, them reasonable means for discharging such burden... “We hold that the county courts, have the .power and authority, under the general powers conferred upon them by our State Constitution and legislative;fjpts, to enter into contracts for the employment of professional appraisers. The county court has the right to d^jermine the necessity for the employment of professional appraisers and to fix the compensation to be.paidjpr their services. See Strawn v. Campbell, County Judge, opipion of this court. May 28, 1956, 226 Ark. 449, 291 S.W. 2d 508, State Use of Prairie County v. Leathem and Company, 170 Ark. 1004, 282 S.W. 367; Section 28, Article 7 Constitution of Arkansas; Section 22-601 Ark. Stats. 1947.” From the foregoing it would appear that the county court had the authority to enter into the contracts here involved. Consequently, such contracts would not be void and subject to collateral attack after payment by the county court. Appellants also suggest that the payments made by the Conway School District were invalid and that the portion paid by it is recoverable in this action. In doing so they rely upon the cases of Blount v. Baker, 177 Ark. 1162, 9 S.W. 2d 802 (1928), and Shackleford v. Thomas, 182 Ark. 797, 32 S.W. 2d 810 (1930). We find no merit in the contention. Shackleford v. Thomas, supra, recognized that a school district could not recover money paid out on a voidable contract for services already performed. Furthermore, in Burnett v. Nix, 244 Ark. 235, 424 S.W. 2d 537 (1968), we approved payments to an appraiser for services directly beneficial to the school district. The appraisals here prevented a loss of the state turnback funds to the school district. Affirmed. FOGLEMAN, J., concurs.